Citation Nr: 1812677	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  12-33 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to a rating in excess of 20 percent for impingement syndrome of the right shoulder.

3.  Entitlement to a rating in excess of 10 percent for residuals of a medial meniscus tear of the right knee. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. C. King, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the United States Air Force from October 1981 through June 2000.

These matters come before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, denying service connection for a left knee disability and continuing the 10 percent evaluations for the Veteran's service-connected left knee disability and right shoulder disability.  

A rating decision dated October 2017 increased the right shoulder evaluation to 20 percent, effective March 18, 2009 - the date of receipt of the Veteran's claim for an increased evaluation. As a rating in excess of 20 percent is available under the Rating Schedule, this grant is short of a full grant of the benefits sought and the case remains on appeal. See AB v. Brown, 6 Vet. App. 35, 38 (1993).

A Board hearing was requested, but the Veteran failed to report to the hearing and did not request rescheduling of the hearing. As such, his hearing request is deemed to have been withdrawn. 

The evidence before the Board consists of an electronic record located in the Veterans Benefits Management System (VBMS)/Virtual VA.

The issues of entitlement to service connection for a left knee disability and entitlement to an increased rating for residuals of a medial meniscus tear of the right knee in excess of 10 percent are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  Since March 18, 2008, the Veteran's impingement syndrome of the right shoulder including symptoms of grinding, painful motion of the arm from the shoulder, a slight limitation and marginal loss of motion, and the weakened status of the shoulder was best approximated by a limitation of motion of the arm at shoulder level. 

2.  Since March 18, 2008, the symptoms associated with the Veteran's impingement syndrome of the right shoulder did not rise to the level equivalent to limitation of motion of the arm to midway between side and shoulder level. 


CONCLUSIONS OF LAW

1.  The Veteran is entitled to an evaluation of 20 percent for impingement syndrome of the right shoulder, but no higher, from March 18 2008. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2017).

2.  At no time since March 18, 2008, have the criteria for an evaluation in excess of 20 percent for impingement syndrome of the right shoulder been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veteran has not raised any procedural arguments regarding the notice or assistance provided for his increased rating claim for the right shoulder. Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). Discussion of the notice and assistance pertaining to the other claims is not required as they are being remanded for further development.

II. Increased rating, Impingement Syndrome of the Right Shoulder

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C. § 1155; 38 C.F.R. § 4.1. Separate diagnostic codes (DC) identify the various disabilities. Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1. Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). A claim is denied only if the preponderance of the evidence is against the claim. See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). Recently, the United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded, and pain, in and of itself, that does not result in additional functional loss does not warrant a higher rating. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

The Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, and less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing. See 38 C.F.R. §§ 4.40, 4.45. Accordingly, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the functional loss factors cited above. 

The provisions of 38 C.F.R. § 4.59, which relates to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record. Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Veteran's shoulder disability is rated under Diagnostic Code 5024, for tenosynovitis. Under this diagnostic code, the disability is rated on limitation of motion of the affected part, or as degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 5024.

Standard range of motion of the shoulder is forward elevation (flexion) to 180 degrees, abduction to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees. 38 C.F.R. § 4.71, Plate I. Forward flexion and abduction to 90 degrees amounts to shoulder level.

Degenerative arthritis is rated under Diagnostic Code 5003. 38 C.F.R. § 4.71a, Diagnostic Codes 5003. Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint. When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected. The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major or minor joint groups will warrant a 10 percent rating, and two or more major or minor joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating. The 10 percent and 20 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1.

A March 2005 VA treatment note indicates that the Veteran injured his right shoulder with routine elevation while writing on the chalkboard. The note recorded that he felt immediate pain and a pop in his right shoulder when he was unable to abduct his arm; he went to the emergency room and was seen by a civilian provider, who ordered an MRI, which revealed a rotator cuff tear of the right supraspinatus infraspinatus region. The Veteran's previous active-service shoulder injury was also noted. The Veteran reported pain for which he took Motrin, as needed. The Veteran was noted as having returned to normal activity, but noticed some weakness. The Veteran's right shoulder showed forward elevation to 120 as compared to 130 on the left; external rotation was graded at 45 compared to 45 on the left, and internal rotation was noted as normal. The VA physician diagnosed a partial right shoulder rotator cuff tear, and noted the Veteran's active forward elevation and external rotators functioned well despite the rotator cuff tear. 

A July 2007 private physician record noted that the Veteran reported right shoulder pain. The physician noted that the Veteran had full passive and near full active range of motion of the right shoulder. Impingement was noted, with slightly weakened external rotation strength. The same physician noted in August 2007 that the Veteran reported pain to the right shoulder with the condition being unchanged. 

A May 2009 VA examination noted that the Veteran reported pain that came spontaneously, relieved by rest, Tylenol, and cortisone injection, and reported weakness, stiffness, swelling, giving way, lack of endurance, locking, fatigability and dislocation. The Veteran reported that he was unable to write for extended periods, unable to lift arm upwards to write on a board or perform tasks requiring lifting and extending, and unable to carry heavy items. The examiner recorded that the Veteran had full range of motion with no limitation and that pain did not occur until limits on ranges of motion. Degenerative arthritic changes to the right shoulder were noted as being shown on X-rays, and the examiner changed the diagnosis to impingement syndrome with degenerative arthritis of the AC and glenohumeral joints, being as a result of a progression of the previous diagnosis of impingement syndrome. Subjective factors of pain, weakness, and swelling were noted, and objective factors of tenderness, grinding, loss of motion and X-ray findings were noted. The condition was noted as having some impairment in the Veteran's ability to reach overhead, with no impairment shown after repetitive motion. 

A December 2009 private treatment record noted the Veteran reporting pain for his right shoulder. The physician noted that on physical examination the Veteran was neurovascularly intact distally, with full passive and near full active range of motion, with slightly weakened external rotation strength. Good range of motion, strength and stability were noted. 

An October 2011 private physician note indicates a high riding humeral head and impingement syndrome of the shoulder. Numbness and tingling to the Veteran's right upper extremity over dermatome C5-C7 was noted, as was broad disc bulging at C5-C6 and at C6-C7 with impingement upon the nerve root. Cervical spinal stenosis and right shoulder subacromial subdeltoid bursitis and chronic impingement syndrome were assessed, as well as cervical degenerative disc disease and herniated nucleus pulposus at C4-C7. 

An August 2012 private physician note indicated the Veteran had a right pinched nerve on right side at C5-C6 in a 2001 MRI. The physician's assessment was noted as a right shoulder subacromial subdeltoid bursitis, chronic impingement syndrome and a rotator cuff tear. Degenerative disc disease at C5-C6 and C6-C7 was noted, as well as a herniated nucleus pulposus at C5-C6 and C6-C7. It was noted that the Veteran was given cortisone. 

A September 2012 VA examination of the right shoulder noted that the Veteran reported flare-ups with limitations in lifting his arm over his head. Flexion and abduction to 150 degrees with no objective evidence of pain or limitation with repetition was noted. Functional loss of less movement than normal, weakened movement, incoordination and impaired ability to execute skilled movements smoothly, and pain on movement was noted. Functional impairment was noted to limit the Veteran from writing on the chalkboard. 

A September 2012 record from a private physician private noted the Veteran reporting of numbness running down his right arm. The physician noted that the diagnostic imaging revealed an un-repairable rotator cuff with severe impingement. 

The Veteran is noted as being right hand/arm dominant in the record.

Based on the record, the Board finds that the symptoms that cannot be reasonably disassociated from the service-connected shoulder disability include grinding, painful motion of the arm from the shoulder, a slight limitation and marginal loss of motion, and the weakened status of the shoulder. 

The Veteran has never demonstrated loss of motion in his right shoulder to even the minimum compensable level of loss of motion-shoulder level. Accordingly, under 38 C.F.R. § 4.71a, Diagnostic Code 5201, not even a rating of 20 percent would not be warranted in the case for his loss of motion. Even considering the evidence in the light most favorable regarding flare-ups and repetitive motion testing, there is no evidence to suggest his shoulder was that limited to warrant such a rating.

However, with the application of 38 C.F.R. § 4.59 for painful motion, the Veteran is properly rated at 20 percent for his right shoulder, but no higher. The Board considered whether it was "factually ascertainable" that the increase in disability was present in the year preceding the claim filing. See 38 C.F.R. § 3.400. Applying the benefit-of-doubt doctrine liberally, the Board finds that the painful motion existed as of March 18, 2008, which is the earliest date that the increased rating can be given. Id. 

The Veteran is entitled to an evaluation of 20 percent for impingement syndrome of the right shoulder, but no higher, from March 18 2008, pursuant to 38 C.F.R. § 4.59 and 38 C.F.R. § 4.71a, Diagnostic Code 5201. 

The Board has considered whether the Veteran's symptoms warrant a higher rating. The pain and loss of motion are clearly contemplated, and the weakness and "grinding" of the Veteran's shoulder are not significant enough to warrant a separate compensable rating; these symptoms are adequately compensated by the 20 percent evaluation given to the Veteran, when comparing the Veteran's disability picture with the next higher level of an individual limited to moving their dominant arm to only midway between their side and shoulder level, which warrants a 30 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5201. 

Potential applicability of the other shoulder and arm codes, including 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, and 5203 were considered, but are not reasonably raised by the record. If the Veteran is seeking compensation for arm numbness or for the spinal conditions noted in the record, he may file a claim for them; however, as of this point, they are not reasonably interpreted by the record as attributable to the service-connected disability at hand. 

The Veteran has been afforded the full benefit of doubt in this case, which led to the grant of the 20 percent evaluation afforded his right shoulder disability as of March 18, 2008. In this limited regard the Veteran's claim is granted. However, the preponderance of the evidence of record is against the claim of entitlement to an evaluation in excess of 20 percent for a right shoulder disability at any time during the pendency on appeal. As such, the benefit of the doubt provisions are inapplicable to consideration for a higher evaluation. 38 U.S.C. § 5107; 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 56. 


ORDER

The Veteran is entitled to an evaluation of 20 percent for impingement syndrome of the right shoulder, but no higher, from March 18 2008.
REMAND

The Veteran seeks an increased rating in excess of 10 percent for his service-connected right knee disability, and seeks service connection for his left knee, contending that it is secondary to his right knee. On appeal, the Veteran contends his treatment records were not considered, and that the prior examination was generally inadequate.

The September 2012 VA examination may not have taken all existing private treatment records into consideration. The November 2017 supplemental statement of the case (SSOC) indicated that the private treatment records were not considered by the examiner, and that these records may show an increase in the severity of his service-connected disability. Additionally, to date, there is no medical opinion of record on whether the Veteran's left knee condition is secondary to his right knee condition, which appears to be the Veteran's primary contention on appeal.

The Veteran was apparently scheduled for a VA examination, and failed to appear for it for reasons that are not clear in the record. Noting the lack of the examination, the November 2017 SSOC continued the prior denials for a higher evaluation for the right knee and service connection for the left knee. 

Because the record is unclear regarding the circumstances under which the Veteran failed to report for or failed to schedule an examination, the Board finds that the Veteran should be afforded another opportunity to participate in an examination.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding, pertinent VA and private treatment records not already of record in the claims file. 

2. Arrange for an examination with any qualified examiner(s) for opinion(s) on (1) the nature and etiology of the Veteran's left knee condition, and whether such is secondary to his service-connected right knee condition; and (2) the severity of his right knee condition. 

The contents of the electronic claim files (in VBMS and Virtual VA), to include a copy of this Remand, are to be made available to the designated examiner for review. The examiner is to note in the medical report that this action has been accomplished. All tests and studies, as well as the clinical findings contained therein, should be reported in detail. 

(a) The examiner should provide a complete evaluation of the severity of the Veteran's right knee disability. In so doing, the examiner should describe in detail limitation of motion of the right knee, both passive and active.  Any additional limitation of motion resulting from functional loss, to include pain, should be noted and an approximation as to the range of motion due to such functional loss should be noted in the record.  

The examiner should also describe in detail all additional symptomatology associated with the right knee, including symptoms such as instability.  

The Veteran's lay assertions regarding the functional limitations associated with his right knee are to be discussed and considered. The examiner is requested to please consider the notes indicating that the Veteran was considering total knee replacement. 

(b) The examiner should also opine as to whether it is at least as likely as not (50 percent probability or higher) that any current left knee disability manifested during, or as a result of, active military service.  

In addressing the nature and etiology of the Veteran's left knee condition, the examiner should address the significance of notations in the record that the Veteran has bilateral arthritis, and should note the in-service complaint of a left knee problem and the report of bilateral knee problems upon separation, and the notations of the Veteran playing basketball during his period of active service.

(c) The examiner should also opine as to whether it is at least as likely as not (50 percent or greater probability) that any left knee condition was caused by or aggravated by his service-connected right knee disability. 

Aggravation, as used above, is defined as a worsening, exacerbation, or an increase in severity of the condition.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report. The medical professional should discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case, which may reasonably make clear the medical guidance in the study of this case. 

If any requested opinion cannot be provided without resort to mere speculation, the examiner should explain in full why this is the case and identify any additional facts or evidence (if any) that would allow for a more definitive opinion.

3. After the development above has been completed, review the file and ensure that all development sought in this REMAND is completed. Arrange for any further development indicated by the results of the development requested above, and re-adjudicate the issues on appeal. 

Please ensure notification attempts for new examination(s) are documented, and make a new determination based on the entire evidence of record. If the determination remains adverse to the Veteran, the AOJ should furnish an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond. The case should be returned to the Board for further appellate consideration, if in order, for further review. The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


